J. A06011/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                         Appellee          :
                                           :
                    v.                     :
                                           :
MICHAEL J. ASCENZI,                        :
                                           :
                         Appellant         :     No. 1461 MDA 2015

              Appeal from the Judgment of Sentence July 22, 2015
                In the Court of Common Pleas of Luzerne County
               Criminal Division No(s).: CP-40-SA-0000114-2015

BEFORE: LAZARUS, J., STABILE ,J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                FILED MAY 26, 2016

        Appellant, Michael J. Ascenzi, appeals pro se from the Judgment of

Sentence entered in the Court of Common Pleas of Luzerne County following

his convictions for Driving While Operating Privilege is Suspended or

Revoked and Driving with an Unsecured Load.1         After careful review, we

dismiss.

        The facts are not relevant to our determination.     Appellant’s brief is

insufficient, hard to comprehend, unsupported, and at times illegible.

Appellant failed to comply with the briefing requirements set forth in

Pa.R.A.P. 2111-2140 and we are, therefore, unable to conduct meaningful

appellate review.



1
    75 Pa.C.S. § 1543(a); 75 Pa.C.S. § 4903, respectively.
J.A06011/16


      Appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure and this Court may quash or

dismiss an appeal if the defect in the brief is substantial. Commonwealth

v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005); Pa.R.A.P. 2101.

      “[A]lthough this Court is willing to construe liberally materials filed by

a pro se litigant, pro se status generally confers no special benefit upon an

appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super.

2003) (citation omitted).      “To the contrary, any person choosing to

represent himself in a legal proceeding must, to a reasonable extent,

assume that his lack of expertise and legal training will be his undoing.”

Adams, supra at 498 (citation omitted).

      Our review of Appellant’s brief exposes substantial violations of the

Rules of Appellate Procedure. While Appellant’s Brief does contain various

sections as required by Pa.R.A.P. 2111(a), the sections are decidedly

inadequate.

      Appellant’s standard and scope of review section pursuant to Pa.R.A.P.

2111(a)(3) is entitled “Standard Scope of Review” and fails to state what the

standard of review is, fails to state what the scope of review is, and fails to

provide citations to any supporting authority. Appellant’s Brief at 6. Rather,

Appellant makes sweeping assertions about this Court’s “duty” to “appy the

proper resolution in solving ‘inte aila’ errors of law and securing the




                                     -2-
J.A06011/16


constitutional   amendments,    or   state   articees   as   the   same.”   Id.

(capitalization omitted; spelling and grammatical errors in original).

      Appellant includes a “Statement of Questions Involved” pursuant to

Pa.R.A.P. 2116, which contains the following two paragraphs, verbatim:

      WAS THE NATURE OFFICE DUMONTS ACTIONS TO STALL THE
      SERVICE OF SAID CITATIONS A VIOLATION OF THE RULE.
      WHERE IN FACT HE WAS IN FULL KNOWLEDGE ABOUT THE
      SUSPENSION OF DRIVING PRIVILAGES, AND THAT THE
      DEFENDANT LIVE IN FLORIDA NOW, LADY LACK. ALSO THE
      DEFENDANT WOULD HAVE HAD AMPLE OPPORTUNITY TO TAKE
      PICTURES OF SAID METALS AT QUESTION.

      THE INTENTION OF THIS OFFICER’S CONDUCT AND BIASNESS
      MONTS TO A JUSTIFICATION OF ILL WILL AND PREDJUDICE
      TOWARDS THIS WHOLE CASE. HE SHIFTED THINGS AROUND
      AS HE TESTIFIED, AND JUDGE GELD USHURED HIM RIGHT ON.
      THE BALANCING BEAN WAS IN THE OFFICER’S FAVOR RIGHT
      FROM THE START. NO TIER OF FACT COULD PREVAIL ON THESE
      TERMS BY THE COURT. THE ONLY CONFLICTING TESTIMONY
      WAS OFFICER DUMONT’S.       THIS COURT MUST FIND A
      VIOLATION OF PROCEDURES AND REVERSE.

Appellant’s Brief at 7 (spelling and grammatical errors in original).

      Appellant fails to “state concisely the issues to be resolved” in

compliance with Pa.R.A.P. 2116(a).     Appellant avers “violation of the rule”

and “violation of procedures” but fails to cite any rule, any procedures, or

any legal authority to guide appellate review. Appellant’s Brief at 7.

      Lastly, Appellant’s “Argument” section fails to comply with the

requirements of Pa.R.A.P 2119.       Appellant references evidence from the

record numerous times, but only provides a specific cite to the record one

time. See Pa.R.A.P. 2119(c) and (d); Appellant’s Brief at 9-13. Appellant



                                     -3-
J.A06011/16


provides general citations to case law and one statute but fails to “direct the

court’s attention to the specific part of the authority on which the party

relies” and fails to engage in meaningful discussion or analysis of any

authority that he cites. Pa.R.A.P. 126; 2119(a)-(d). The section consists of

unorganized thoughts, incomplete citations to the record, and no analysis or

discussion of how the cited case law is relevant to the issues Appellant is

attempting to raise.

       These    substantial    omissions    preclude    meaningful    review.2

Accordingly, we suppress Appellant’s brief and dismiss his appeal.        See

Adams, supra at 497-98; Pa.R.A.P. 2101.

      Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/26/2016




2
 The court notes that the Appellant failed to appear for oral argument,
which also precluded this Court from reviewing the appeal in a meaningful
way.



                                     -4-